IN THE
                             TENTH COURT OF APPEALS

                                 No. 10-11-00198-CR

                         EX PARTE SALVADOR ZAVALA



                               From the County Court
                               Navarro County, Texas
                                Trial Court No. 52,611


                             MEMORANDUM OPINION


       Salvador Zavala pled no contest in 2004 to the offense of unlawfully carrying a

weapon. TEX. PENAL CODE ANN. § 46.02 (West 2011). This is a misdemeanor offense. Id.

(b). Zavala also had a capital murder charge pending in Houston. Zavala has been

attempting to file various applications for a writ of habeas corpus regarding the

misdemeanor offense. We have dismissed Zavala’s appeals twice. See Ex parte Zavala,

No. 10-10-00323-CR, 2010 Tex. App. LEXIS 8806 (Tex. App.—Waco Nov. 3, 2010, no pet.

h.); Ex parte Zavala, No. 10-10-00238-CR, 2010 Tex. App. LEXIS 6262 (Tex. App.—Waco

Aug. 4, 2010, no pet. h.).

       Zavala filed another application for a writ of habeas corpus with the trial court

which the trial court denied. He has now attempted to appeal that order. In a letter
dated June 8, 2011, the Clerk of this Court notified Zavala that his appeal was subject to

dismissal because it appeared the trial court did not rule on the merits of his application

for writ of habeas corpus and there is no right of appeal from a refusal to issue a writ of

habeas corpus when the trial court does not consider and resolve the merits of the

application. See Ex Parte Hargett, 819 S.W.2d 866, 869 (Tex. Crim. App. 2004); Ex Parte

Okere, 56 S.W.3d 846, 850 (Tex. App.—Fort Worth 2001, pet. ref'd). The Clerk also

warned Zavala that the Court would dismiss the appeal unless, within 21 days of the

date of the letter, a response was filed showing grounds for continuing the appeal.

Zavala filed a response; however, it does not convince us that the trial court ruled on

the merits of his application for writ of habeas corpus.

       Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 29, 2011
Do not publish
[OT06]




Ex parte Zavala                                                                      Page 2